Citation Nr: 0433868	
Decision Date: 12/23/04    Archive Date: 12/29/04	

DOCKET NO.  03-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for arthritis of the 
legs. 

3.  Entitlement to service connection for disability 
manifested by dizziness and syncope.  

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for tinea pedis. 

6.  Entitlement to service connection for tinea cruris. 

7.  Entitlement to service connection for onychomycosis. 

8.  Entitlement to service connection for hemorrhoidal tags. 

9.  Entitlement to service connection for lentiginosis. 

10.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right lower leg involving Muscle Group 
XI, currently evaluated as 20 percent disabling. 

11.  Entitlement to an increased (compensable) rating for 
residuals of malaria.  

12.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to June 30, 2003, and as 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A February 2002 RO decision granted a 20 
percent evaluation for the veteran's residuals of a gunshot 
wound of the right lower leg involving Muscle Group XI.  The 
veteran appealed that decision.  A July 2004 RO decision 
granted a separate 10 percent evaluation for tender scar on 
the right calf that was associated with the residuals of a 
gunshot wound of the right lower leg involving Muscle Group 
XI.  The veteran did not appeal the evaluation assigned for 
the scar.  

A June 2002 RO decision granted service connection for PTSD 
and assigned a 30 percent evaluation, effective January 31, 
2001.  The veteran appealed the evaluation assigned.  A July 
2004 RO decision granted a 50 percent evaluation for PTSD, 
effective June 30, 2003.  


FINDINGS OF FACT

1.  The veteran does not have a low back disorder, including 
degenerative disc disease, hypertrophic spurring and canal 
narrowing at L4-5, that is related to active service.  

2.  The veteran does not have arthritis of the leg that is 
related to active service.  

3.  The veteran does not have disability manifested by 
dizziness and syncope that is related to active service.

4.  The veteran does not have migraine headaches that are 
related to active service.  

5.  The veteran does not have tinea pedis that is related to 
active service.  

6.  The veteran does not have tinea cruris that is related to 
active service. 

7.  The veteran does not have onychomycosis that is related 
to active service.  

8.  The veteran does not have hemorrhoidal tags that are 
related to active service.  

9.  The veteran does not have lentiginosis that is related to 
active service. 

10.  The veteran's residuals of a gunshot wound to the right 
lower leg involving Muscle Group XI are manifest by 
intermittent swelling with discomfort on prolonged standing 
and walking; nerve conduction studies are normal and a 
separate 10 percent evaluation has been assigned for a tender 
and painful scar.  

11.  The veteran's residuals of malaria are not currently 
manifested by any residuals. 

12.  The veteran's PTSD has been manifested by extreme 
anxiety, nightmares, flashbacks, marked diminished interest 
in significant activities, startle response, extreme 
hypervigilance, social withdrawal, agitation and anger 
episodes, feeling of detachment and estrangement from others, 
and a sense of a foreshortened future since January 31, 2001; 
but he does not experience delusions or hallucinations, 
grossly inappropriate behavior, homicidal or suicidal 
ideation, inability to perform activities of daily living, 
disorientation, or extreme memory loss.  


CONCLUSIONS OF LAW

1.  A low back disability, including degenerative disc 
disease with hypertrophic spurring and canal narrowing at L4-
5 was not incurred in or aggravated during active service and 
service incurrence of arthritis may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Arthritis of the legs was not incurred in or aggravated 
during active service and the service incurrence of arthritis 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  Disability manifested by dizziness and syncope was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  

4.  Migraine headaches were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.303.  

5.  Tinea pedis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.  

6.  Tinea cruris was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.  

7.  Onychomycosis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.  

8.  Hemorrhoidal tags were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.303.  

9.  Lentiginosis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.  

10.  The criteria for an evaluation greater than 20 percent 
for residuals of a gunshot wound of the right lower leg 
involving Muscle Group XI have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5311 (2004). 

11.  The criteria for a compensable evaluation for residuals 
of malaria have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6304 (2004).  

12.  The criteria for a 70 percent evaluation, but not 
greater, for PTSD have been met from January 31, 2001.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
and a claim for VA benefits.  

In the present case, the initial application was received in 
January 2001.  Thereafter, in rating decisions in February 
2002, June 2002, and August 2002, the veteran's claims were 
adjudicated.  Prior to those rating decisions, the veteran 
was provided notification regarding the VCAA in letters dated 
in February 2001, May 2001, and July 2002.  

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about 
information and evidence that they will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The fourth element of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board concludes that the February and May 
2001 and July 2002 notices to the veteran contained all of 
the elements necessary to comply with Pelegrini II.  Further, 
the statement of the case, issued in April 2003, provided the 
veteran with the governing laws and regulations, including 
the VA regulation implementing the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of the VCAA notice has been 
fully satisfied.  

With respect to the duty to assist, the VA has obtained 
private and VA treatment records and the veteran has been 
afforded multiple VA examinations.  The veteran has indicated 
that he does not desire a personal hearing.  There is no 
indication that any additional development or notice could be 
undertaken that has not already been accomplished.  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
but affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to a herbicide agent during active 
service, certain disabilities shall be service connected, if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2004).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters off shore and service in other 
locations if the conditions of service involve duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

A veteran who does not have one of the disabilities listed at 
38 C.F.R. § 3.309(e) is not precluded from establishing 
service connection for other disability.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran has offered various statements regarding his 
belief as to etiologies for various symptoms or complaints he 
experiences, including his belief that he has a skin disorder 
that is related to exposure to Agent Orange.  However, the 
veteran, as a layperson, is not qualified to offer medical 
diagnoses or medical etiologies.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinions with 
respect to diagnoses and etiologies are of no probative 
value.  

A September 1968 service medical record reflects that the 
veteran complained of headaches and general malaise.  A June 
1969 service medical record reflects that he complained of 
vomiting, headaches, and dizziness.  Service medical records 
are silent for complaint, finding, or treatment of low back 
disability, arthritis of the legs, disability manifested by 
dizziness and syncope, migraine headaches, tinea pedis, tinea 
cruris, onychomycosis, hemorrhoidal tags, and lentiginosis.  
The report of the veteran's July 1969 service separation 
examination reflects no pertinent abnormalities.  It notes 
the veteran's residuals of a gunshot wound of the right lower 
extremity, but indicates no other findings with respect to 
the lower extremities.  It indicates that the veteran's spine 
and musculoskeletal system were normal, as was his skin.  All 
other findings, including neurologic findings, were also 
normal.  

The report of a June 1975 VA examination reflects that the 
veteran had no abnormalities of the skin, digestive system, 
neurologically, or back.  

The report of a February 2001 VA Agent Orange examination 
indicates that the veteran had no problems due to Agent 
Orange.  It reflects that he had tinea pedis, tinea cruris, 
lentiginosis, and onychomycosis.  

A January 1998 private treatment record reflects that the 
veteran reported syncope.  It indicates that his vascular 
headaches may be related to his back.  A January 2001 private 
record indicates that the veteran reported dizziness.  

A January 1998 VA treatment record indicates that the veteran 
reported vertigo.  The report of a July 2003 VA examination 
indicates that the veteran did not have dizziness or syncope.  

The report of a January 1998 private MRI of the lumbar spine 
indicates that there was increased signal intensity at L4-5 
due to early disc degeneration and minimal hypertrophic 
changes.  There was canal narrowing at L4-5.  

Although an August 2000 private treatment record indicates 
that the veteran had arthritis of the legs, a report of a 
July 2003 VA examination indicates that the veteran did not 
have arthritis of the legs, and X-rays taken at that time 
indicate that he had no arthritis of the right knee, tibia, 
fibula, and ankle.  The exam also indicates that there was no 
arthritis of the left knee.  

There is no competent medical evidence of record indicating 
that the veteran has a back disability, including 
degenerative disc disease of the lumbar spine with 
hypertrophic spurring and canal narrowing at L4-5 during 
service or that he currently has low back disability that is 
related to active service.  There is competent medical 
evidence, in the form of the veteran's service separation 
examination and June 1975 VA examination that indicate that 
he did not have any low back disability during active service 
or for many years after active service.  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder, including 
degenerative disc disease of the lumbar spine with 
hypertrophic spurring and canal narrowing at L4-5.  

There is no competent medical evidence indicating that the 
veteran had arthritis of the legs during active service, and 
the Board concludes that current X-rays indicating that he 
does not have arthritis of the legs are of greater probative 
weight than a general statement by a private physician 
without X-ray evidence.  Therefore, the Board concludes that 
a preponderance of the evidence is against a finding that the 
veteran currently has arthritis of the legs.  Accordingly, a 
preponderance of the evidence is against the claim for 
service connection for arthritis of the legs.  

There is no competent medical evidence indicating the veteran 
had a disability manifested by dizziness and syncope during 
service or that he had migraine headaches during service.  
There is competent medical evidence, in the form of the 
veteran's July 1969 service separation examination and June 
1975 VA examination which indicate that he did not have 
disability manifested by dizziness and syncope or migraine 
headaches during active service or for many years after 
active service.  There is no competent medical evidence 
associating current complaints of dizziness and syncope or 
headaches with active service.  Current competent medical 
evidence associates the veteran's headaches with his back 
disability.  Therefore, a preponderance of the evidence is 
against the veteran's claim for service connection for 
disability manifested by dizziness and syncope and migraine 
headaches.  

There is no competent medical evidence indicating that the 
veteran had any skin disorder, including tinea pedis, tinea 
cruris, onychomycosis, or lentiginosis during active service 
or for many years after active service.  See the July 1969 
service separation examination and June 1975 VA examination.  
Further, there is no competent medical evidence associating 
any skin disorder, including those just enumerated, with the 
veteran's exposure to Agent Orange during active service.  
There is competent medical evidence, in the form of the 
February 2001 VA Agent Orange examination, indicating that 
none of these disabilities are related to the veteran's 
exposure to Agent Orange during active service.  Further, 
there is no competent medical evidence associating these 
disabilities with the veteran's active service.  Therefore, a 
preponderance of the evidence is against the veteran's claims 
for service connection for tinea pedis, tinea cruris, 
onychomycosis, and lentiginosis.  

There is no competent medical evidence indicating that the 
veteran had hemorrhoidal tags during active service or for 
many years thereafter.  There is competent medical evidence, 
in the form of the July 1969 service separation examination 
and June 1975 VA examination that indicates that he did not 
have hemorrhoidal tags during active service or for many 
years thereafter.  There is no competent medical evidence 
associating current hemorrhoidal tags with active service.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for service connection for hemorrhoidal tags.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Residuals of Gunshot Wound

The veteran's service medical records reflect that he 
sustained a through-and-through gunshot wound of the right 
calf in March 1968 as a result of hostile fire.  There was 
some sensory loss on the dorsum of the foot on physical 
examination.  The veteran's pulses were intact.  The wounds 
healed and the veteran was returned to duty without profile.  
The final diagnosis was gunshot wound of the right leg with 
no nerve or artery involvement.  

The report of the veteran's July 1969 service separation 
examination notes that there was a scar of the right lower 
leg that was residual of a gunshot wound.  There was some 
numbness below the scar.  There was slight muscle loss.  

The report of a July 1975 VA examination reflects that the 
veteran walked without a limp.  The entry and exit wound 
scars were asymptomatic.  There was no bone, nerve, or muscle 
involvement or residual evidence of such injury.  The veteran 
had no difficulty walking or climbing stairs.  The diagnosis 
was perforating gunshot wound of the lower leg that was 
asymptomatic.  

The report of a February 2001 VA examination reflects that 
the veteran reported pain to touch over the scar.  Range of 
motion of the right ankle was 0 degrees' dorsiflexion and 45 
degrees' plantar flexion.  The diagnoses included history of 
gunshot wound to the right lower leg with residuals of 
probable damage to the peroneal nerve with resultant 
neuropathy and causalgia.  The examiner indicated that there 
was decreased range of motion and damage to Muscle Group XI.  
It was indicated that the veteran also had residuals of scar 
formation and pain that was constant.  

The report of a July 2003 VA examination reflects that range 
of motion of the right ankle was accomplished to 0 degrees in 
dorsiflexion and 10 degrees in plantar flexion.  Pulses were 
2 plus and equal bilaterally.  There was hypersensitivity to 
light touch to the right lower extremity.  There was no 
inflammatory process.  There was no vascular compromise.  
There was no retraction of the overlying muscles.  Range of 
motion of the right knee was accomplished from 0 to 80 
degrees.  The impression was gunshot wound of the right lower 
extremity affecting Muscle Group XI.  The veteran was 
hypersensitive to touch.  It was noted that he had two nerve 
conduction studies that were reported as normal.  The 
examiner indicated that the pain was probably of muscular 
origin.  

The veteran's service-connected residuals of a perforating 
gunshot wound of the right lower leg involving Muscle Group 
XI has been evaluated under the provisions of Diagnostic Code 
5311 of the Rating Schedule.  Diagnostic Code 5311 provides 
that a 20 percent evaluation will be assigned for moderately 
severe injury to Muscle Group XI and a 30 percent evaluation 
will be assigned for a severe injury to Muscle Group XI.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2004).  

Moderately severe disability of muscles is demonstrated by 
entrance and exit scars indicating track of missile through 
one or more muscle groups.  There are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  Severe disability of the muscles is 
demonstrated by ragged, depressed, and adherent scars 
indicating wide damage to muscle groups and missile tract.  
Palpation shows loss of deep fascia or muscle substance or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Test of strength, 
endurance, and coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(3).  

The competent medical evidence does not indicate that the 
veteran experiences residuals of the perforating gunshot 
wound of the right lower leg that warrant evaluation as 
severe muscle damage to Muscle Group XI.  There is no 
indication that he experiences loss of deep fascia or muscle 
substance.  There is no indication that his muscles swell and 
harden abnormally or that he experiences any criteria that 
would warrant an evaluation greater than the 20 percent 
assigned based on moderately severe muscle injury.  Rather, 
the competent medical evidence indicates that he does not 
experience symptoms that are greater than moderately severe.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 20 percent assigned for residuals 
of a perforating gunshot wound of the right lower extremity 
involving Muscle Group XI.  

As noted in the Introduction a separate 10 percent evaluation 
has been assigned for a tender scar.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  That evaluation is not in appellate 
status.  

Malaria

The veteran's service-connected residuals of malaria are 
evaluated under the provisions of Diagnostic Code 6304 of the 
Rating Schedule.  Diagnostic Code 6304 provides that a 100 
percent evaluation will be assigned for malaria as an active 
disease.  Residuals are rated such as liver or spleen damage 
under the appropriate system.

The report of a July 2003 VA examination indicates that the 
veteran has no malaria residuals.  There is no competent 
medical evidence indicating that the veteran currently has 
any residuals of malaria.  

The veteran has indicated his belief that he currently 
experiences symptoms, intermittently, that are residuals of 
malaria.  However, he is not qualified, as a layperson, to 
associate symptoms with a specific diagnosis or etiology.  
See Espiritu, supra.  Therefore, his statements with respect 
to associating symptoms with specific disability will not be 
accorded any probative weight.  

In the absence of any competent medical evidence indicating 
that the veteran currently has residuals of malaria, and 
competent medical evidence indicating that he does not have 
residuals of malaria, a preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
malaria.  

PTSD

An April 2001 VA treatment record reflects diagnoses 
including chronic PTSD.  It indicates that the veteran's 
Global Assessment of Functioning (GAF) was 45.  

The report of a May 2002 VA psychiatric examination reveals 
that on mental status examination, the veteran was alert and 
oriented.  His affect was euthymic but sad when he described 
his experiences in Vietnam.  There were no hallucinations and 
the veteran denied suicidal or homicidal ideations, paranoia, 
and delusions.  He reported nightmares and flashbacks, and 
indicated that he experienced sleep disturbance.  Memory was 
intact for two out of three objects in five minutes.  His 
hygiene was good and his insight and judgment were both good.  
The impression was PTSD, and the GAF was indicated to be 55.  

A June 2002 VA treatment report reflects diagnoses including 
PTSD and indicates that the veteran's GAF was 45.  A December 
2002 VA treatment record reflects diagnoses including PTSD 
and indicates that the veteran's GAF was 41.  It indicates 
that the veteran was tense and easily irritable.  He was 
almost completely unable to be in public because of his 
nervousness.  His sleep was disrupted by frequent awakenings 
and mental insomnia.  

The report of a June 2003 VA psychiatric examination reflects 
that the veteran was extremely anxious and uncomfortable 
during the entire interview.  He reported feeling anxious and 
insecure almost all of the time.  He continued to experience 
intrusive distressing recollections of events during combat 
in Vietnam.  He reported flashbacks and distressing dreams of 
combat events.  He had a markedly diminished interest in 
significant activities.  He felt detached and estranged from 
others and had difficulty with irritability and anger 
outbursts.  He has a sense of a foreshortened future.  He had 
a significant startle response and difficulty concentrating.  
He was extremely hypervigilant.  He had difficulty sleeping.  
He did not have suicidal or homicidal ideation, and there was 
no evidence of thought disorder.  There were no 
hallucinations or delusions.  The diagnoses included PTSD, 
chronic, severe, and the GAF was indicated to be 40.  

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 of the Rating Schedule.  Diagnostic Code 
9411 provides that a 30 percent evaluation will be assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideations; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, appropriate 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
will be assigned where there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, indicates that a GAF of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning such as few friends, 
conflicts with peers or co-workers.  A GAF of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning such as no 
friends, or unable to keep a job.  A GAF of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, such as being 
unable to work.  

The Board concludes that although the May 2002 VA psychiatric 
evaluation does not cause the veteran to appear as 
symptomatic as the more recent June 2003 VA psychiatric 
examination, the VA treatment records, beginning in April 
2001, reflect a severity of disability that is generally 
consistent with that shown at the time of the June 2003 VA 
psychiatric evaluation.  Symptoms demonstrated throughout the 
appeal period are in equipoise with respect to whether or not 
they more nearly approximate the criteria for a 70 percent 
evaluation.  In resolving all doubt in the veteran's behalf, 
a 70 percent evaluation for PTSD is granted from January 31, 
2001.  However, none of the evidence during the appeal period 
indicates that the veteran experiences total occupational and 
social impairment.  He is not delusional and he does not have 
hallucinations.  He does not have severe memory impairment 
and he is not disoriented.  He is not homicidal or suicidal.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 70 percent assigned under 
Diagnostic Code 9411.  


ORDER

Service connection for a back disability, to include 
degenerative disc disease of the lumbar spine with 
hypertrophic spurring and canal narrowing at L4-5 is denied.  

Service connection for arthritis of the legs is denied. 

Service connection for disability manifested by dizziness and 
syncope is denied.  

Service connection for migraine headaches is denied. 

Service connection for tinea pedis is denied.  

Service connection for tinea cruris is denied. 

Service connection for onychomycosis is denied. 

Service connection for hemorrhoidal tags is denied. 

Service connection for lentiginosis is denied. 

An increased rating for residuals of a perforating gunshot 
wound of the right lower leg involving Muscle Group XI is 
denied. 

An increased rating for residuals of malaria is denied.  

An increased rating of 70 percent, but not greater, for PTSD 
from January 31, 2001, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



